Case 1:19-cv-01649-PKC-ST Document 51 Filed 01/19/21 Page 1 of 1 PageID #: 283


                                       CIVIL MINUTE ENTRY


BEFORE:                          Magistrate Judge Steven L. Tiscione


DATE:                            January 19, 2021


TIME:                            1:00 P.M.


DOCKET NUMBER(S):                CV-19-1649 (PKC)


NAME OF CASE(S):                 FRANCISCO V. NY TEX CARE, INC. ET AL



FOR PLAINTIFF(S):                Lee, Selig



FOR DEFENDANT(S):                Forman



NEXT CONFERENCE(S):              See rulings below



FTR/COURT REPORTER:              1:00 - 1:10 AT&T

RULINGS FROM MOTION HEARING:

The Second MOTION for Extension of Time to Complete Discovery [48] is granted in part and denied in part.
The deadline for completion of discovery is extended to February 19, 2021 so that Defendants can complete the
deposition of Plaintiff.
